DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/390,246, filed on 12/23/2016.

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “119” (see page 10, para. [0042], line 6 and Figs. 3-4); “161c” (see page 16, para. [0063], line 4 and Fig. 10); “183c” (see page 18, para. [0068], line 2 and Figs. 3-7); “261c, 258, 250” (see page 30, para. [0112] and Fig. 9); “151d, 151e” (see page 30,  para. [0115], lines 6-7 and see Fig. 13); “190” (see page 31, para. [0117], line 1 and Fig. 12) and  “190, 191, 195, 192, 193, 192a, 192b, 192c, 192d, 194, 191a, 195c, 192e, 196, 196a, 192f, 195b, 195d, 115c (see pages 32-36, para. [0119] to para. [0130] and .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   
4.	The disclosure is objected to because of the following informalities: page 2, para.[0008], “The orbiting wrap 40” should be changed to --The orbiting scroll 40--. Appropriate correction is required.
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (i.e.: “a communication passage configured to communicate inside and outside of the compressor chamber” recited in claim 1.)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an opening/closing valve assembly” and “a switching valve assembly”  in claims 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

- an opening/closing valve assembly ---> the specification describes as “Meanwhile, as illustrated in FIGS. 3 to 7, a first valve assembly 170 is provided on an outer circumferential surface of the back pressure plate 161. The first valve assembly 170 communicates with an end portion of the discharge hole 161c and selectively opens and closes the discharge hole 161c according to an operating mode of the compressor.” (see page 17, para. [0024]).
- a switching valve assembly ---> the specification describes as “Meanwhile, as illustrated in FIGS. 3 to 8B, the scroll compressor according to this embodiment includes a second valve assembly 180 for operating the first valve assembly 170. Accordingly, the second valve assembly 180 selectively applies intermediate pressure or suction pressure to the first valve assembly 170, such that the first valve assembly 170 can be operated according to a difference of back pressure applied by the second valve assembly 180.” (see page 20, para. [0074]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   
	- Claim 1, the limitation “a communication passage configured to communicate inside and outside of the compressor chamber” is  confusing, because it is unclear whether the applicants are claiming “a communication passage 151a” (see para. [0051]) or “a communication passage 161b” (see para. [0063] and para. [0096]) or “a communication passage 161c”(see para. [0064]). Appropriate correction is required.
	Claims 2-3 are rejected by virtue of their dependence on claim 1.
	For the purpose of this Office action, the claims 1-3 will be examined as best understood by the examiner.
Claim Objections
9.	Claims 1-3 are objected to, in that their subject matter needs to be incorporated into the specification and the drawings (i.e.: “a communication passage”, “an opening/closing valve assembly” and “a switching valve assembly”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
10.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (Pham) (Patent Number 6,412,293) in view of Jayanth (Patent Number 8,156,751).   
	Regarding claim 1, as shown in Figs. 1-4 and 10-13, Pham discloses a scroll compressor, comprising: a casing 12 an orbiting member 14 provided within the casing, and the orbiting 
	Note that “configured to communicate inside and outside of the compressor”  is considered functional language. The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus.   In other words, the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Since Pham device are capable of performing the communicating of the fluid/gas inside the compressor chamber and outside of the compressor chamber , therefore, the prior arts meet the functional limitation.   Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114)). 

	Also, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have positioned the switching/second valve assembly being within the casing, since the scroll compressor would have performed equally well in that location and the mere repositioning of parts not effecting the functioning of the device involves only routine skill in the art, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (see MPEP §2144.04).   
	Regarding claim 2, Pham discloses wherein the opening/closing valve assembly (50 - see col. 7, lines 54-66) includes a valve to operate based on a pressure difference, and the switching valve (54, 136 - see col. 6, lines 6-9 and Figs. 10 and 12) assembly includes a valve to be electronically controlled.
	Regarding claim 3, Pham discloses wherein the non-orbiting member 16 includes a plurality of bypass holes 92, 94, 96, 98, and wherein a plurality of check valves 50, 60 are provided at the plurality of bypass holes, respectively, to open and close the corresponding bypass hole.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 4-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-15 of U.S. Patent No. 10,316,843 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because a patented claims 6 and 13 do not teach the non-orbiting scroll or the back pressure chamber assembly is provided with a connection passage groove, and the first valve assembly and the second valve assembly are coupled to each other via the connection passage groove (see claim 4 of the application) and wherein the scroll compressor further comprising a connection pipe provided outside the non-orbiting scroll or the back pressure plate, wherein the first valve assembly and the second valve assembly are coupled to each other via the connection pipe (see claim 9 of the application) as recited in claims 4 and 9 of the application.
12.	Claims 4-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-11 of U.S. Patent No. 10,428,819 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because a patented claims 3 and 10 do not teach the non-orbiting scroll or the back pressure chamber assembly is provided with a connection passage groove, and the first valve assembly and the second valve assembly are coupled to each other via the connection passage groove (see claim 4 of the application) and wherein the scroll compressor further comprising a connection pipe provided outside the non-orbiting scroll or the back pressure plate, wherein the first valve assembly and the second valve assembly are coupled to each other via the connection pipe (see claim 9 of the application) as recited in claims 4 and 9 of the application.

Prior Art
13.	The IDS (PTO-1449) filed on Apr. 29, 2019 has been considered.  An initialized copy is attached hereto.  
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of Lochner (U.S. Patent Application Publication Number 2015/0345493) and Jin et al.  (U.S. Patent Application Publication Number 2019/0360489), each discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746